Citation Nr: 1500855	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-27  892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for left shoulder dislocation post surgical repair prior to June 11, 2012, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision which granted service connection for left shoulder dislocation post surgical repair with an evaluation of 0 percent effective March 25, 2010.  In a September 2012 rating decision, the Regional Office (RO) increased the Veteran's rating for left shoulder dislocation post surgical repair from 0 to 10 percent effective June 11, 2012.

On his October 2011 VA Form 9, the Veteran requested a hearing.  The travel board hearing was scheduled for October 23, 2014 and the Veteran was notified.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704 (d) (2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left shoulder disability has been manifested by painful motion. 


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 10 percent rating for left shoulder dislocation post surgical repair, but no higher, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for left shoulder dislocation post surgical repair arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with VA examinations of his left shoulder in April 2010 and June 2012.  The examination reports have been associated with the claims file. 

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).   

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  This section of the regulations reflect that it is the intention to recognize actually painful joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the RO granted service connection for a left shoulder disability and assigned a 0 percent rating effective March 25, 2010 and a 10 percent rating effective June 11, 2012.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a.

As the record reflects that the Veteran is ambidextrous, the Board will assess whether the Veteran is entitled to an increased rating for limitation of motion of his major arm.

At his April 2010 VA examination, the Veteran reported that the left shoulder dislocation occurred in 2005 and he underwent a surgical repair with arthroscopy in 2006.  He reported that the surgical repair helped considerably, but he continued to have some loss of range of motion and pain at the endpoints of range of motion. Shoulder range of motion revealed forward flexion of 0 to 180 degrees, abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees, and internal rotation of 0 to 90 degrees.  The Veteran was able to reach overhead slowly, but adduction was reported as being painful and he reported that he was unable to do the maneuver comfortably.  With repetitive motion, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or coordination.

VA treatment records from April 2010 through June 2012 show continued reports of left shoulder pain.

At his June 2012 VA examination, the Veteran reported daily moderate to severe mechanical left shoulder pain and denied left shoulder instability.  Left shoulder flexion was to 110 degrees and abduction was to 120 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  After three repetitions, flexion was 110 and abduction was 130.  The examiner commented that loss of active range of motion appeared volitional and exaggerated, but also noted that he Veteran had localized tenderness or pain on palpitation of the joints/soft tissue/biceps tendon, a history of mechanical symptoms and a history of dislocation of the glenohumeral (scapulohumeral) joint with infrequent episodes.  Guarding of movement was not noted.  There was no impairment of the clavicle or scapula.  The examiner found that the shoulder condition would not limit the Veteran's ability to work.

Although the last VA examiner considered the loss of range of motion to be volitional, the Veteran has been consistent in his expression of joint pain on motion, which supports the minimum 10 percent rating.  As this feature has been present throughout the appeal period, the rating is warranted for that entire time, and to this extent the appeal is granted.   

However, a rating in excess of 10 percent is not warranted because the evidence shows that motion is possible beyond shoulder level.  

The Board has considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  While the Veteran may experience recurrent dislocation; a rating under DC 5202 is not warranted because he does not have guarding of movement.

Additionally, the Board finds that the schedular criteria set forth in Diagnostic Codes 5200 and 5203 are not applicable because the evidence fails to show ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula.  

Overall, the Board finds that a rating of 10 percent, and no higher, for a left shoulder dislocation post surgical repair is warranted throughout the period on appeal.  

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left shoulder disability is productive of pain, a manifestation that is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left shoulder disability and referral for consideration of extraschedular rating is not warranted.  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the June 2012 VA examiner determined that the Veteran's left shoulder disability did not impact his ability to work, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the criteria applicable to the payment of monetary benefits, a 10 percent disability rating for left shoulder dislocation post surgical repair, but no higher, for the entire appeal period is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


